Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attornev General for the United States, subject *551to the approval of the Court, in the matter of the above entitled reappraisement, that at the time of exportation of the merchandise covered thereby there was no foreign, export or United States value,
That cost of production is the proper basis of appraisement and that the invoice unit value plus packing represented said cost of production as defined in Sec. 402 (f) Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the appeal may be deemed submitted on the foregoing stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the invoice unit value, plus packing.
Judgment will be entered accordingly.